Willson, Judge.
It is not alleged in the information that the school-house, which defendant is charged with having injured, was a “ public building, held for public use.” This allegation is essential in an indictment under articles 417 and 418 of the Penal Code, where the building is one which is not specifically named in article 418 as a public building. (Brown v. The State, 16 Texas Ct. App., 245.) Defendant’s motion in arrest of judgment should have been sustainedand because the information is insufficient in matter of Substance, the judgment is reversed and the prosecution is dismissed.

Reversed and dismissed.

[Opinion delivered November 7, 1885.]